[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12214                ELEVENTH CIRCUIT
                                                           DECEMBER 4, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 08-00476-CR-T-24-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

YONI HIDALGO-CALDERON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 4, 2009)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Duilio A. Espinosa-Montalban, appointed counsel for Yoni Hidalgo-
Calderon in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Hidalgo-Calderon’s conviction and sentence are AFFIRMED.




                                           2